             Case 1:19-cv-10925-PAE Document 61 Filed 11/04/20 Page 1 of 4
                                                                                                             REID COLLINS & TSAI LLP
                                                                                                          1301 S Capital of Texas Hwy
                                                                                                                 Building C, Suite 300
                                                                                                                  Austin, Texas 78746
                                                                                                                 Main: 512.647.6100
                                                                                                                www.reidcollins.com




                                                 November 4, 2020
Hon. Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:        Holliday, as Trustee of the LB Litigation Trust v. Brown Rudnick LLP, No. 1:19 Civ. 10925
           Request for Conference with Court

Dear Judge Engelmayer:

        Counsel for Plaintiff, Mr. Holliday, the successor Trustee of the LB Litigation Trust
(“Trust”) writes pursuant to Local Civil Rule 37.2 regarding a privilege dispute over Requests for
Production served on September 9, 2020. Despite an extensive meet-and-confer process between
counsel, the issue has not been resolved; therefore, the Trust seeks a conference with the Court. In
sum, Brown Rudnick asserts privilege over certain communications in its possession that the
former Trustee of the Trust, Edward S. Weisfelner (the “Former Trustee” or “Mr. Weisfelner”),
engaged in while acting as Trustee. The specific communications at issue concern the Former
Trustee’s communications regarding the Trust’s potential claims against Brown Rudnick. These
documents are relevant to the credibility of answers in Mr. Weisfelner’s upcoming deposition and
to Brown Rudnick’s current defenses. Contrary to Brown Rudnick’s arguments, the fact that Mr.
Weisfelner was a Brown Rudnick partner while he was also Trustee does not make these
documents privileged against the Trust itself. If the Former Trustee considered or discussed the
Trust’s causes of action, including claims against Brown Rudnick, with any person while he was
Trustee, those communications and documents belong to the Trust and must be produced.

       This issue is ripe for resolution now. The dispute concerns two specific document requests
(Nos. 19 and 31) that were served 2 months ago. 1 Counsel is at an impasse, and Brown Rudnick is
standing by its privilege claims.2 Mr. Weisfelner’s deposition is noticed to take place on December
10, 2020. Prompt resolution by the Court will allow the Trust to review the documents before the
deposition and will prevent the issue from becoming a contentious debate at the deposition.

      As the Court is aware, Mr. Weisfelner served as Trustee of the Trust until he was removed
on May 3, 2019. In his capacity as Trustee, Mr. Weisfelner investigated malpractice claims against

1
    Ex. A at 10 and 19 (Brown Rudnick’s Responses and Objections to the Trust’s First Requests for Production).
2
  Brown Rudnick did not provide a privilege log, categorical or otherwise, with its Responses and Objections and
asserts that it should not be required to do so until 5 days before Mr. Weisfelner’s deposition. That short of a timeframe
will not allow sufficient time to resolve the privilege issues before Mr. Weisfelner’s deposition because Court
intervention will certainly be required.



                        AUSTIN | DALLAS | NEW YORK | WASHINGTON, D.C.
             Case 1:19-cv-10925-PAE Document 61 Filed 11/04/20 Page 2 of 4
Re: Privilege dispute: Holliday v. Brown Rudnick LLP, No. 1:19 Civ. 10925
November 4, 2020
Page 2


Brown Rudnick and, according to his specific statements to directors of the Trust Advisory Board
(“TAB”) and beneficiaries of the Trust, found the claims to be “frivolous and without merit.” 3 The
Trust issued document requests to discover the Former Trustee’s communications in Brown
Rudnick’s possession, including specifically his communications regarding the Trust’s potential
malpractice claims against Brown Rudnick. Request No. 19 seeks:

           All Documents and Communications Concerning Weisfelner’s determination,
           referenced in paragraph 15 of the Answer, that he ‘does not believe there are viable
           claims or causes of action’ against Brown Rudnick, including, but not limited to,
           all Documents and Communications concerning any formal or informal analyses
           conducted to reach that determination.” 4

Request No. 31 seeks a subset of the same communications, including the Former Trustee’s
communications (only during the time when he was Trustee) with Latham & Watkins, LLP, who
now serves as defense counsel for Brown Rudnick. Brown Rudnick has refused to produce
documents responsive to Requests 19 and 31 on privilege grounds. 5

        Brown Rudnick’s assertion of privilege is wrong. The Trust (and the successor Trustee)
own the privileges for the Former Trustee’s communications made while he was Trustee (i.e.,
prior to May 3, 2019) regarding the business of the Trust, including whether the Trust had a
viable claim against its former litigation counsel. 6 In the context of this malpractice claim and
concerning only communications made while Mr. Weisfelner was still serving as Trustee, neither
he nor Brown Rudnick can assert the attorney-client privilege over communications between them
regarding the viability of a claim against Brown Rudnick. These communications plainly concern

3
  For instance, in a March 29, 2019 update to all Trust beneficiaries, Mr. Weisfelner asserted that he “does not believe
there are viable claims or causes of action.”3 Ex. B at 2. In addition, after the TAB sent a letter stating that it was
contemplating steps to remove Mr. Weisfelner, he responded in his capacity as trustee with an April 12, 2019 letter
stating that it was his “understanding that any alleged claims [against Brown Rudnick]are frivolous and without merit.”
Ex. C at 1. Weisfelner further directed the Trust Advisory Board to speak to Latham, evidencing that Weisfelner had
communicated with Latham about the Trust’s claims against Brown Rudnick while he was still Trustee. Id.
4
    Ex. A at 10 and 19 (Brown Rudnick’s Responses and Objections to Trust’s First Requests for Production).
5
 Brown Rudnick has already produced some redacted emails sent by or to Mr. Weisfelner while he was Trustee
concerning the claims against Brown Rudnick. An example of such a redacted email is attached hereto as Exhibit D.
6
  See Moeller v. Superior Court, 947 P.2d 279, 280 (Cal. 1997) (“The question before us is whether the predecessor
trustee may assert the attorney-client privilege as to such documents and thereby withhold them from the successor.
We conclude the answer is no. Upon taking office, a successor trustee assumes all of the powers of trustee, including
the power to assert the attorney-client privilege as to confidential communications on the subject of trust
administration.”); Martin v. Valley Nat. Bank of Arizona, 140 F.R.D. 291, 319 (S.D.N.Y. 1991) (“I conclude that
Valley [the former trustee] was not itself a client of Webster & Sheffield, and that the sole client was the ESOP Trust.
Accordingly, Valley, as former trustee, has no standing to invoke the attorney-client privilege on its own behalf to
block the disclosure of documents reflecting communications with Webster & Sheffield. It necessarily follows that
the current Trustee has authority to waive any attorney-client privilege that may cover these documents . . . .”); see
also United States v Jicarilla Apache Nation, 564 U.S. 162, 167 (2011) (“[A] trustee who obtains legal advice related
to the execution of fiduciary obligations is precluded from asserting the attorney-client privilege against beneficiaries
of the trust.”); NAMA Holdings, LLC v. Greenberg Traurig LLP, 18 N.Y.S.3d 1, 53 (1st Dep’t 2015) (same).
          Case 1:19-cv-10925-PAE Document 61 Filed 11/04/20 Page 3 of 4
Re: Privilege dispute: Holliday v. Brown Rudnick LLP, No. 1:19 Civ. 10925
November 4, 2020
Page 3


matters of trust administration and are not privileged against the Trust itself. Indeed, the Former
Trustee specifically told beneficiaries and other third parties that he had evaluated the claim and
found it meritless. The Trust is entitled to discover all communications that led the Former Trustee
to that conclusion.

         The fact that Mr. Weisfelner is a partner of Brown Rudnick does not change the analysis.
If the Former Trustee had communications with Brown Rudnick regarding a different law firm’s
negligent representation of the Trust, neither Brown Rudnick nor the Former Trustee would assert
a privilege claim about those discussions against the Trust itself. It is only because the Former
Trustee is a Brown Rudnick partner that he and Brown Rudnick are refusing to turn over his
communications and analysis about the Trust’s potential claims. But the Former Trustee’s conflict
of interest in this situation—which was the reason the TAB voted to remove him as Trustee in the
first place—cannot create a privilege against the Trust or a shield to conceal documents related to
the Trust. When a trustee hires his own law firm and a dispute between the trust and that law firm
arises, the trustee should completely recuse himself from any analysis of the dispute. The fact that
the Former Trustee did not follow this procedure has created the current privilege dispute, but it
does not create any actual privilege. Moreover, because the Former Trustee, despite his clear
conflict of interest, repeatedly touted his alleged analysis of the Trust’s claims against his own law
firm, it would be inequitable and improper for him (and Brown Rudnick) to refuse to produce those
communications now.

         As to any work-product claim that Brown Rudnick or Mr. Weisfelner may raise, the Trust
is not seeking documents relating to the Former Trustee’s analysis of his own potential personal
liability as trustee. (Such documents, however, should be logged for further review to confirm the
claim.) Nor is the Trust seeking communications in which Brown Rudnick attorneys, outside the
presence and without the involvement of Mr. Weisfelner, sought advice on the firm’s liability for
malpractice. Rather, the Trust is seeking its Former Trustee’s communications regarding Brown
Rudnick’s handling of the Preference Claim, including communications concerning any claim
against Brown Rudnick arising from its prosecution of that case. Any communication that the
Former Trustee made or received concerning Brown Rudnick’s liability (while he was still
Trustee) belongs to the Trust and must be produced.

        In conclusion, the Trust respectfully submits that it is entitled to documents and
communications concerning: (1) the nature and scope of whatever investigation or review Mr.
Weisfelner undertook as Trustee to determine that the Trust allegedly lacked potential claims
against Brown Rudnick; and (2) Weisfelner’s communications, while he was Trustee, with Brown
Rudnick and Latham & Watkins, LLP concerning Brown Rudnick’s handling of the Preference
Claim and/or potential liability to the Trust.

        With the goal of resolving this dispute prior to Mr. Weisfelner’s deposition in mid-
December, the Trust respectfully requests a brief telephonic conference with the Court after it
receives Brown Rudnick’s response to this letter. The Trust appreciates the Court’s consideration
of this matter.
         Case 1:19-cv-10925-PAE Document 61 Filed 11/04/20 Page 4 of 4
Re: Privilege dispute: Holliday v. Brown Rudnick LLP, No. 1:19 Civ. 10925
November 4, 2020
Page 4


Dated: November 4, 2020                    REID COLLINS & TSAI LLP

                                            /s/ Joshua J. Bruckerhoff
                                           Joshua J. Bruckerhoff (pro hac vice)
                                           jbruckerhoff@rctlegal.com
                                           Barbara Whiten Balliette (pro hac vice)
                                           bballiette@rctlegal.com
                                           Zachary Ewing (pro hac vice)
                                           zewing@rctlegal.com
                                           W. Tyler Perry (WP 4327)
                                           tperry@rctlegal.com
                                           1301 S. Capital of Texas, C-300
                                           Austin, Texas 78746
                                           512-647-6100

                                           William T. Reid, IV
                                           wreid@rctlegal.com
                                           Marc Dworsky
                                           mdworsky@rctlegal.com
                                           810 Seventh Avenue, Suite 410
                                           New York, New York
                                           212-344-5200

                                           Counsel for the Trust and Silverstein
